Cooper, Judge.
Appellant appeals his conviction by a jury of robbery and the resulting sentence. At trial, the victim and her sister, an eyewitness, testified that the appellant followed them from a bus down a path between two apartment complexes, where the appellant grabbed the victim, struggled with her on the ground and took money from her. The two girls testified as to the clothing worn by the appellant and his description and picked his photograph out of a display soon after the incident occurred. The police officers testified as to his clothing, the money found on the appellant in the amount the victim stated was taken from her, the events surrounding the robbery, and the subsequent struggle in which the appellant was shot by a police officer. The appellant was the only witness for the defense and gave testimony which contradicted that of the witnesses for the State. “A fair analysis of the evidence in support of the [conviction] of the [offense] charged satisfies this court that there was a sufficient quantum of credible evidence to satisfy any rational jury of reasonable persons of the guilt of the accused beyond a reasonable doubt. [Cit.]” Myers v. State, 184 Ga. App. 618 (1) (362 SE2d 92) (1987).

Judgment affirmed.


Banke, P. J., and Birdsong, J., concur.